DocuSign Envelope ID: B95A4854-F50A-4FDE-A016-2B8F7D8D60E7
         Case 2:20-cv-01374-CBM-MAA Document 101 Filed 06/21/21 Page 1 of 2 Page ID #:575



            LAUREN LOOKOFSKY (State Bar No. 272033)
        1   PATSY BARRON MARTINEZ (State Bar No. 311655)
            KERMISCH & PALETZ LLP
        2
            12711 Ventura Blvd., Suite 200
            Studio City, CA 91604
        3
            Telephone: (818) 478-1043
        4
            Facsimile: (818) 478-1047

        5   Attorneys for Defendants:
            NAUSICAA RAMPONY & THE COOL HEART, LLC
        6

        7                                      UNITED STATES DISTRICT COURT

        8                                    CENTRAL DISTRICT OF CALIFORNIA

        9   DOUGLAS KIRKLAND,                                           Case No.: 2:20-cv-01374-CBM-MAA
      10                 Plaintiff,                                     JUDGE CONSUELO B. MARSHALL
      11    v.                          STIPULATION AND ORDER RE:
                                        NAUSICAA & THE COOL HEART, LLC
      12
            NAUSICAA RAMPONY & THE COOL EXTENSION TO RESPOND TO
      13
            HEART LLC,                  PLAINTIFF’S FIRST SET OF
                                        DISCOVERY REQUESTS
      14            Defendant.

      15

      16
                     IT IS HEREBY STIPULATED by and between Plaintiff, DOUGLAS KIRKLAND

      17
            (“Plaintiff”), through his counsel of record Jonah A. Grossbardt of SRIPLAW, and Defendants

      18
            Nausicaa Rampony and The Cool Heart, LLC, (“Defendants”), through their counsel of record

      19
            KERMISH & PALETZ, LLP, as follows:

      20
                     1. Defendant’s responses to a) Plaintiff’s First Set of Interrogatories Directed to

      21
                         Defendant’s The Cool Heart, LLC and Nausicaa Rampony; b) Plaintiff’s First Request

      22
                         for Production of Documents Directed to Defendant’s The Cool Heart, LLC and

      23
                         Nausicaa Rampony; c) Plaintiff’s First Request for Admissions Directed to Defendant’s

      24
                         Nausicaa Rampony and The Cool Heart, LLC (collectively “Plaintiff’s First Set of

      25
                         Discovery Requests”), shall be extended to July 13, 2021.

      26

      27
            _____________________________________________________________________________________________________________________
            Douglas Kirkland v. Nausicaa Rampony et. al
      28
            2:20-cv-01374-CBM-MAA

                           STIPULATION AND ORDER RE: NAUSICAA & THE COOL HEART, LLC
                       EXTENSION TO RESPOND TO PLAINTIFF’S FIRST SET OF DISCOVERY REQUESTS
                                                                    Page 1 of 2
DocuSign Envelope ID: B95A4854-F50A-4FDE-A016-2B8F7D8D60E7
         Case 2:20-cv-01374-CBM-MAA Document 101 Filed 06/21/21 Page 2 of 2 Page ID #:576




        1            2. This Stipulation may be signed by facsimile, and facsimile signatures, hereon shall have
        2                the same force and effect as an original signature. Further, this Stipulation may be signed
        3                in counterparts, each of which shall continue an original but the sum of which together
        4                shall constitute one and the same Stipulation.
        5

        6   IT IS SO STIPULATED, AGREED AND APPROVED BY:
        7

        8                                                                   SRIPLAW PA
        9
                   May 19, 2021
            Dated: ___________                                    BY:_________________________________________
      10
                                                                        JONAH ADAM GROSSBARDT
      11                                                                Attorney for Plaintiff
                                                                         DOUGLAS KIRLAND
      12

      13                                                                    KERMISCH AND PALETZ LLP
      14
                     5/20/2021
            Dated: ___________                                    BY:_________________________________________
      15
                                                                        PATSY BARRON MARTINEZ, ESQ.
      16                                                                Attorneys for Defendants
                                                                        Nausicaa Rampony & The Cool Heart, LLC
      17

      18
                                                                   ORDER

      19           GOOD CAUSE APPEARING, Defendant’s Nausicaa Rampony & The Cool Heart, LLC
            responses to Plaintiff’s First Set of Discovery Requests, shall be extended to July 13, 2021.
      20

      21
            Dated: ________________
      22
                                                                            _________________________________
      23
                                                                            CONSUELO B. MARSHALL
      24                                                                    United States District Court Judge

      25

      26

      27
            _____________________________________________________________________________________________________________________
            Douglas Kirkland v. Nausicaa Rampony et. al
      28
            2:20-cv-01374-CBM-MAA

                           STIPULATION AND ORDER RE: NAUSICAA & THE COOL HEART, LLC
                       EXTENSION TO RESPOND TO PLAINTIFF’S FIRST SET OF DISCOVERY REQUESTS
                                                                    Page 2 of 2
